[Cite as State v. Davis, 2022-Ohio-2797.]

                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO




 STATE OF OHIO,                                  :       APPEAL NOS. C-210538
                                                                      C-210539
       Plaintiff-Appellee,                       :       TRIAL NOS. B-2002302A
                                                                    B-2004898
    vs.                                          :
                                                            O P I N I O N.
 GEORGE DAVIS,                                   :

       Defendant-Appellant.                      :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are:                Affirmed and Remanded in C-210539; Appeal
                                            Dismissed in C-210538

Date of Judgment Entry on Appeal: August 12, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Angela J. Glaser, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}    In the appeal numbered C-210539, defendant-appellant George Davis

appeals from the trial court’s judgment convicting him, following a bench trial, of

felony murder, an accompanying firearm specification, aggravated robbery, and

having a weapon while under a disability.

       {¶2}    In two assignments of error, Davis argues that the trial court erred in

imposing sentences on both the offenses of felony murder and aggravated robbery

because they are allied offenses subject to merger, and that his convictions for felony

murder and aggravated robbery were not supported by the weight or the sufficiency of

the evidence. We find no merit to Davis’s arguments and we affirm the trial court’s

judgment. But because the sentencing entry omitted the trial court’s order that the

offenses of felony murder and aggravated robbery were to be served consecutively, we

remand for the trial court to correct the clerical error in its sentencing entry.

       {¶3}    In the appeal numbered C-210538, Davis appeals from the trial court’s

judgment convicting him of two counts of promoting prostitution. But because Davis

has advanced no assignments of error with respect to those convictions, we dismiss

the appeal.

                         Factual and Procedural Background


       {¶4}    In the case numbered B-2004898, Davis was indicted for murder,

felony murder, felonious assault, aggravated robbery, and having a weapon while

under a disability for his role in the death of Mohamed Ndiaye. With the exception of

the offense of having a weapon while under a disability, all charged offenses carried

two accompanying firearm specifications. In the case numbered B-2002302A, Davis

was indicted for two counts of promoting prostitution.



                                                2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   The cases were tried together in a bench trial, where testimony

established that officers were dispatched to 302 South Wayne Avenue in Lockland for

reports of a shooting at approximately 2:30 a.m. on May 10, 2020. The responding

officers found Ndiaye lying face down on his driveway. He had suffered gunshot

wounds to his torso, left arm, and right thigh. Ndiaye was unresponsive at the time

the officers arrived, and he died shortly thereafter. Neighbors who had gathered

outside told the officers that two suspects had fled from the scene and were seen

leaving in a vehicle described as a dark-colored Dodge Dart.

       {¶6}   The state presented testimony from Davis’s codefendant Donna Sparks.

Sparks explained that she had known Davis since 2016, and she described their

relationship as “friends with benefits,” stating that they “would get high, have sex,

hang out.” Sparks told the court that she engaged in prostitution to obtain money for

drugs, and that Davis often accompanied her when she met with “johns.” He would

wait in the car and was there to protect her if something went wrong. Sparks testified

that one of her clients in her prostitution business rented a Dodge Charger for her to

drive. She often let Davis drive the car as well.

       {¶7}   Sparks testified that she met Ndiaye on May 9, 2020, at a liquor store

on Reading Road. After they introduced themselves, Ndiaye told Sparks that he was

“looking for a girl to have some fun.”       Sparks expressed interest, and the two

exchanged numbers. Sparks went to Ndiaye’s house later that night, where they did

drugs, partied, and engaged in sex. Ndiaye paid Sparks for her services with drugs.

After Sparks and Ndiaye were finished, Davis drove Sparks back to the Gateway Motel

on Reading Road, where she was staying at the time.




                                                3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}   At the motel, Sparks learned that Davis was “plotting on” Ndiaye, and

that he intended to rob Ndiaye later that night. Sparks testified that Davis instructed

her to text Ndiaye that she was coming back over. According to Sparks, her role was

to get Ndiaye outside so that Davis could rob him. Both Sparks and Davis changed

into black clothing, and they picked up a third person named Eric on their way to

Ndiaye’s to help with the robbery.

       {¶9}   Sparks testified that after being dropped off at Ndiaye’s, she lured him

outside by asking him if he wanted to smoke a cigarette. Once Sparks and Ndiaye were

outside on the porch, Davis ran up with a gun and demanded money from Ndiaye.

Ndiaye reached for his own weapon, and Davis fired at him. After being shot, Ndiaye

fell off the porch and landed in the driveway. Eric, the intended third participant in

the robbery, got scared and ran off after Davis fired at Ndiaye. Sparks and Davis ran

into Ndiaye’s house, where they stole drugs and a gun. While inside the home, Davis

shot one of Ndiaye’s dogs. Sparks and Davis ran from the home to their car, where

they fled from the scene.

       {¶10} According to Sparks, she and Davis then went to the home of Davis’s

friend George, and Davis instructed Sparks to call her drug dealer, Tip, because he and

George intended to rob Tip. The two men hid in the trunk of the Dodge Charger,

preparing to jump out and rob Tip when he arrived. But Sparks testified that when

Tip pulled up, she jumped in his car, warned him about the planned robbery, and the

two of them drove off, leaving Davis and George in the trunk.

       {¶11} During Sparks’s testimony, the state played video surveillance from the

Gateway Motel from the night of Ndiaye’s murder. As Sparks watched the video, she

identified clips of her and Davis coming and going from the motel in a pattern that




                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



matched the testimony that Sparks had provided about their actions the evening of the

murder. Sparks first identified the two arriving at the motel at approximately 12:45

a.m. on May 10, 2020, after leaving Ndiaye’s home for the first time. She then

identified them leaving the motel a little over an hour later to go back to Ndiaye’s. She

last identified Davis returning to the motel by himself at 5:12 a.m. in the Dodge

Charger, and herself being dropped off at the motel in a different car at 5:32 a.m.

       {¶12} Sparks testified that she was indicted for murder and aggravated

robbery for her role in Ndiaye’s death. She stated that the prosecutor had made no

specific promises to her, but that if she testified truthfully in Davis’s trial, the

prosecutor would let the judge know that she had done so and recommend some type

of case consideration. She also acknowledged that in the first statement she gave to

the police, which was given prior to an indictment being issued against her, she did

not identify Davis as having participated in the crimes.

       {¶13} The state also presented testimony from Justine Porter and David Allen,

who lived together in a building down the street from Ndiaye’s home. Both Porter and

Allen heard gunshots around 2:30 a.m. on May 10, 2020. After hearing the shots, they

looked out their window and saw two figures running across the street and behind an

apartment complex. Within seconds of the figures running behind the building, they

saw a car pull out from behind the apartment complex and drive away. Porter testified

that she told officers that the car looked like either a Dodge Dart or a Dodge Charger.

       {¶14} Michael Gardner testified that he met Sparks online and hired her to

have sex for money. Gardner met Davis through Sparks, and the three “hung out”

together frequently in April and May of 2020. Gardner testified that he helped Sparks

pay for her motel room and that he rented her a Dodge Charger.




                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶15} Kasi Powell, an intelligence analyst for the Hamilton County Sheriff’s

Department, testified that she retrieved information from the cell phones of Davis,

Sparks, and Ndiaye. She identified text messages between Ndiaye and Sparks that she

retrieved from Ndiaye’s phone. Powell testified that the messages showed that Ndiaye

and Sparks first began communicating around 6:20 p.m. on May 9, 2020.               At

approximately 12:45 a.m. on May 10, 2020, Ndiaye texted Sparks to ask if she was sure

that she was coming back over. Sparks responded affirmatively, and Ndiaye asked

how long it would be until she arrived. The two continued to text back and forth about

when Sparks would get there.

       {¶16} Powell additionally testified about the information that she retrieved

from Davis’s phone, which included multiple internet searches about a Lockland

homicide. And she testified that she retrieved information regarding cell-phone tower

pings, which she explained by stating “on your physical device, when you go to make

a phone call, they create a thing called radio frequency, which connects to the closest

tower or a tower that is available.” She further explained that a record is kept on the

phone placing the outgoing call of which cell-phone tower the phone “pings” off.

Davis’s phone pinged off a tower near the Gateway Motel at 1:59 a.m. on the day of

Ndiaye’s murder. At approximately 2:13 a.m., his phone pinged off a tower near

Ndiaye’s home. The phone continued to ping off a tower near Ndiaye’s home at 2:38

a.m. Powell identified on a map the area containing the tower off which the phone

pinged. She also identified Davis’s home on the map and testified that it was located

very near to Ndiaye’s home.

       {¶17} Davis testified on his own behalf. He corroborated Sparks’s testimony

that the two were “friends with benefits” and that he assisted her in her prostitution




                                              6
                     OHIO FIRST DISTRICT COURT OF APPEALS



business for her safety. Davis stated that he met Ndiaye in either 2007 or 2008, when

he and his mother had lived in a home behind Ndiaye. He and Ndiaye became friends,

and he would often provide escorts for Ndiaye. On May 9, 2020, Davis ran into Ndiaye

at a liquor store, and Ndiaye told Davis that he was looking for a date for that night.

Davis directed Ndiaye to Sparks, who was outside in the parking lot.              Davis

subsequently dropped Sparks off at Ndiaye’s home that evening and then later picked

her up when she texted him to do so. Davis testified that after leaving Ndiaye’s, he and

Sparks returned to the Gateway Motel and smoked crack. He denied planning to rob

Ndiaye, stating that he would not want to rob a good client.

       {¶18}   Davis testified that he and Sparks left the Gateway Motel together. He

went to his mother’s home, where he “hung out” with his nephew Eliah Smith.

According to Davis, Sparks went back to Ndiaye’s after dropping Davis off. Sparks

returned later to pick up Davis. Her ex-boyfriend Tip was with her. Davis testified

that Tip was shaken up, distraught, in pain, and bleeding. Tip and Sparks told Davis

that Tip had shown up at Ndiaye’s, tussled with him, and was shot. According to Davis,

Tip and Sparks had a ride waiting for them in Carthage. They went with the other ride,

and Davis took the car to his drug dealer’s house, where he did more drugs before

returning to the Gateway Motel.

       {¶19} Davis also presented testimony from his nephew, Eliah Smith. Smith

stated that he had been playing video games at his grandmother’s house on the evening

of May 9, 2020, going into the early hours of May 10, 2020. He testified that he saw

Davis around 2:00 a.m. that morning, stating “I remember he was just being normal,

for real. He was just chillin’ in the room.” On cross-examination, Smith was confused

as to whether he had seen Davis on a Friday night into a Saturday morning, or on a




                                               7
                       OHIO FIRST DISTRICT COURT OF APPEALS



Saturday night into a Sunday morning (May 10, 2020, the day on which Ndiaye was

shot, was a Sunday).

       {¶20} After the trial was concluded, the trial court acquitted Davis of the first

count of murder in violation of R.C. 2903.02(A), which alleged that he had purposely

killed Ndiaye. It found him guilty of the remaining offenses, which included felony

murder in violation of R.C. 2903.02(B) (where the underlying felony was felonious

assault), felonious assault in violation of R.C. 2903.11(A)(2), aggravated robbery in

violation of R.C. 2911.01(A)(1), and having a weapon while under a disability in

violation of R.C. 2929.13(A)(2).      Davis was also found guilty of the firearm

specifications accompanying these offenses. And he was found guilty of both counts

of promoting prostitution.

       {¶21} The trial court sentenced Davis to 15 years to life on the felony-murder

count, along with a consecutive three years for the mandatory firearm specification

(merging it with the one-year specification). The court merged the felonious-assault

count with the murder count. With respect to the aggravated-robbery count, the trial

court imposed a sentence of seven years, which it ordered to be served consecutively

to the sentence imposed for murder. The trial court further imposed a sentence of 36

months for having a weapon while under a disability, to be served concurrently with

the other sentences that had been imposed.

       {¶22} The two counts of promoting prostitution were merged at sentencing,

and the trial court imposed a sentence of 12 months, to be served concurrently with

the sentence imposed in the case numbered B-2004898. This resulted in an aggregate

sentence of 25 years to life.




                                              8
                     OHIO FIRST DISTRICT COURT OF APPEALS


                                    Allied Offenses


       {¶23} In his first assignment of error, Davis argues that the trial court erred in

imposing consecutive sentences for the offenses of murder and aggravated robbery

because they are allied offenses.

       {¶24} Prior to sentencing, Davis submitted a sentencing memorandum to the

court. In it, Davis argued that the offenses of murder and felonious assault were allied

offenses of similar import subject to merger because felonious assault was the

underlying predicate offense for the felony-murder offense. With respect to the

offenses of murder and aggravated robbery, Davis argued that the offenses were part

of the same continuing course of conduct and that the sentences imposed on those

counts should be served concurrently. He did not argue that they were allied offenses

subject to merger. At the sentencing hearing, Davis argued in accordance with the

sentencing memorandum and asked the trial court to impose concurrent sentences for

the offenses of murder and aggravated robbery. The state agreed that the murder and

felonious-assault charges should merge.

       {¶25} Because Davis failed to raise at sentencing the issue of whether the

offenses of felony murder and aggravated robbery were allied offenses, we review for

plain error. State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶

3; State v. Cook, 1st Dist. Hamilton Nos. C-210142, C-210143 and C-210144, 2021-

Ohio-3841, ¶ 33. Plain error is only reversible if “it affected the outcome of the

proceeding and reversal is necessary to correct a manifest miscarriage of justice.”

Rogers at ¶ 3; Cook at ¶ 33.

       {¶26} Under R.C. 2941.25, a trial court may impose separate sentences on a

defendant whose conduct supports multiple offenses if the offenses were dissimilar in




                                               9
                     OHIO FIRST DISTRICT COURT OF APPEALS



import, were committed separately, or were committed with a separate animus. State

v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, paragraph three of the

syllabus; State v. Pettus, 1st Dist. Hamilton No. C-170712, 2019-Ohio-2023, ¶ 74.

       {¶27} Davis was convicted of felony murder in violation of R.C. 2903.02(B),

which provides that “[n]o person shall cause the death of another as a proximate result

of the offender’s committing or attempting to commit an offense of violence that is a

felony of the first or second degree and that is not a violation of section 2903.03 or

2903.04 of the Revised Code.” The underlying offense of violence in this case was

felonious assault. Davis was also convicted of aggravated robbery in violation of R.C.

2911.01(A)(1), which provides that:

       No person, in attempting or committing a theft offense, as defined in

       section 2913.01 of the Revised Code, or in fleeing immediately after the

       attempt or offense, shall do any of the following:

       (1) Have a deadly weapon on or about the offender’s person or under

          the offender’s control and either display the weapon, brandish it,

          indicate that the offender possesses it, or use it.

       {¶28} The evidence presented at trial established that Davis ran up to Ndiaye,

demanded money, and then shot Ndiaye when he saw Ndiaye reach for his own

weapon. Davis and Sparks then entered Ndiaye’s home and took drugs and a firearm.

On these facts, we find that the offenses of felony murder and aggravated robbery were

not allied offenses because they were committed with a separate animus.

       {¶29} Animus refers to a defendant’s “purpose or, more properly, immediate

motive.” State v. Logan, 60 Ohio St.2d 126, 131, 397 N.E.2d 1345 (1979); State v.

Merz, 1st Dist. Hamilton No. C-200152, 2021-Ohio-2093, ¶ 10. A defendant’s animus




                                              10
                       OHIO FIRST DISTRICT COURT OF APPEALS



may be inferred from the surrounding circumstances. State v. Parham, 2019-Ohio-

358, 121 N.E.3d 412, ¶ 78 (10th Dist.).

         {¶30} Here, the offense of aggravated robbery was completed when Davis

pointed a weapon at Ndiaye and demanded money. Davis’s act of shooting Ndiaye

three times involved an act of force that was well in excess of that needed to commit

the robbery, demonstrating an animus to kill separate from the animus to commit

robbery. See Parham at ¶ 80-81 (where defendant pointed a gun at victim, demanded

his belongings, beat victim until victim was unconscious, and then continued to beat

victim, the trial court could infer that defendant’s motivation changed during the

course of the crime from robbery to causing life-threatening injury).

         {¶31} On this record, we find no plain error in the trial court’s imposition of

separate sentences for the offenses of felony murder and aggravated robbery.

         {¶32} While the trial court did not err in imposing separate sentences, its

sentencing entry contains a clerical error with respect to these offenses. At the

sentencing hearing, the trial court ordered that the sentences for felony murder and

aggravated robbery be served consecutively. And it made the necessary findings to

support the imposition of consecutive sentences. But the trial court failed to include

in the sentencing entry the language ordering that the sentences were to be served

consecutively. The case must be remanded for the trial court to correct this clerical

error.

         {¶33}   Davis’s first assignment of error is overruled.




                                                11
                      OHIO FIRST DISTRICT COURT OF APPEALS


                       Sufficiency and Weight of the Evidence


       {¶34} In his second assignment of error, Davis argues that his convictions for

felony murder and aggravated robbery were not supported by sufficient evidence and

were against the manifest weight of the evidence.

       {¶35} When reviewing the sufficiency of the evidence, we must determine

whether, “after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” State v. Walker, 150 Ohio St.3d 409, 2016-Ohio-8295,

82 N.E.3d 1124, ¶ 12, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus. When reviewing a challenge to the weight of the

evidence, we must review the entire record, weigh the evidence, consider the

credibility of the witnesses, and determine whether the trier of fact clearly lost its way

and created a manifest miscarriage of justice. State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997).

       {¶36} As set forth above, Davis was convicted of felony murder in violation of

R.C. 2903.02(B), which provides that “[n]o person shall cause the death of another as

a proximate result of the offender’s committing or attempting to commit an offense of

violence that is a felony of the first or second degree and that is not a violation of

section 2903.03 or 2903.04 of the Revised Code.” Felonious assault was the charged

underlying offense of violence in this case. He was also convicted of aggravated

robbery in violation of R.C. 2911.01(A)(1), which prohibits having a deadly weapon on

the offender’s person or under the offender’s control and either displaying,

brandishing, or indicating possession of the weapon while committing or attempting

to commit a theft offense.




                                               12
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶37} Sparks testified that Davis plotted to rob Ndiaye and that she lured

Ndiaye outside of his apartment so that Davis could do so. She testified that Davis

approached Ndiaye with a firearm, demanded Ndiaye’s money, and then shot Ndiaye

after Ndiaye reached for his own weapon. Viewed in the light most favorable to the

prosecution, Sparks’s testimony, if believed, was sufficient to establish the elements of

felony murder and aggravated robbery beyond a reasonable doubt. See Walker at ¶

12. Davis’s convictions were supported by sufficient evidence.

       {¶38} We further find that Davis’s convictions were not against the manifest

weight of the evidence. The trial court, as the trier of fact, was in the best position to

judge the credibility of the witnesses. See State v. DeHass, 10 Ohio St.2d 230, 227

N.E.2d 212 (1967), paragraph one of the syllabus; State v. Shepard, 1st Dist. Hamilton

No. C-190747, 2021-Ohio-964, ¶ 62.          It was entitled to find Sparks’s testimony

credible, and to reject Davis’s version of events as incredible and self-serving. In fact,

the trial court stated that it found Davis’s account that a third person was the shooter

who accompanied Sparks to be not credible and to lack corroboration. The trial court

additionally specified that it found the alibi testimony offered by Davis’s nephew

Smith to lack credibility.

       {¶39} This was not the rare case in which the trier of fact lost its way and

committed a manifest miscarriage of justice in convicting Davis.              The second

assignment of error is overruled.

                                       Conclusion


       {¶40} The appeal numbered C-210538 is dismissed.                  The trial court’s

judgment is affirmed in the appeal numbered C-210539, and the case is remanded for

the trial court to correct the clerical error in its sentencing entry.



                                                 13
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                                                   Judgment accordingly.



ZAYAS and WINKLER, JJ., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                14